Citation Nr: 1222709	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-38 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly pension based on the need for aid and attendance or housebound status.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1956 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim of entitlement to special monthly pension based on the need for aid and attendance of housebound status.  Although the Veteran initially requested a Travel Board hearing when he perfected a timely appeal on this claim in November 2008, he failed to report for this hearing when it was scheduled at the RO in February 2012.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).


FINDING OF FACT

The Veteran did not have active service during a wartime period.


CONCLUSION OF LAW

The basic eligibility criteria for special monthly pension based on aid and attendance or housebound status have not been met.  38 U.S.C.A. §§ 101, 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.2, 3.3, 3.351, (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  In this case, however, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (finding that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the Veteran ineligible for the claimed benefit).  Thus, any failure to notify and/or develop this claim under the VCAA cannot be considered prejudicial to the Veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran essentially contends that he is entitled to special monthly pension based on aid and attendance or housebound status.  

In order to establish basic eligibility for special monthly pension based on aid and attendance or housebound status, it must be shown that the Veteran had active service during a period of war.  38 U.S.C.A. § 1521(j) (West 2002 & Supp. 2011); 38 C.F.R. § 3.3(a)(3) (2011).  Along with other periods not applicable to this case, the relevant law and regulations recognize June 27, 1950, through January 31, 1955, and August 5, 1964, through May 7, 1975, as periods of wartime service.  38 U.S.C.A. §§ 101(9), (11), (29) (West 2002 & Supp. 2011); 38 C.F.R. § 3.2 (2011).

A review of the Veteran's DD Form 214 indicates that he was on continuous active service from September 11, 1956, to September 10, 1959.  

It appears that the Veteran's former service representative essentially contended in December 2004 correspondence with the RO that, because the Veteran was transferred to the Marine Corps Reserves when he was discharged from active duty on September 10, 1959, and because he was not released from this reserve obligation until September 10, 1962, the Veteran had active service during a wartime period.  

In response to a request from the RO for verification of the Veteran's alleged service in the Marine Corps Reserves between September 1959 and September 1962, the National Personnel Records Center in St. Louis, Missouri (NPRC) notified VA in February 2005 that, following an extensive review of its records, no records verifying this alleged service could be identified.  NPRC also informed VA that it had concluded that these records do not exist, they did not have them in their possession, and further attempts to obtain them would be futile.  The Board observes in this regard that, even assuming for the sake of argument only that the Veteran had served in the Marine Corps Reserves between September 1959 and September 1962, such service still does not constitute service during a period of war for purposes of VA pension.  Id.

In summary, because the Veteran lacks qualifying active service during a period of war, the Board finds that the claim for special monthly pension based on aid and attendance or housebound status must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 426.


ORDER

Entitlement to special monthly pension based on the need for aid and attendance or housebound status is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


